STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


State of West Virginia,                                                             FILED
Plaintiff Below, Respondent                                                     November 24, 2014
                                                                               RORY L. PERRY II, CLERK
                                                                             SUPREME COURT OF APPEALS
vs) No. 13-1065 (Pocahontas County 13-M-AP-05)                                   OF WEST VIRGINIA


Jeffery D. Young,
Defendant Below, Petitioner

                               MEMORANDUM DECISION
        Petitioner Jeffery D. Young’s appeal, by counsel Joshua L. Edwards, arises from the
Circuit Court of Pocahontas County’s September 20, 2013, order, sentencing petitioner to six
months in jail following his battery conviction. The State, by counsel Laura Young, filed a
response in support of the circuit court’s order, to which petitioner filed a reply. Petitioner argues
that the circuit court erred in requiring him to prove self-defense instead of requiring the State to
prove, beyond a reasonable doubt, that petitioner was not acting in self-defense.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

         In December of 2012, petitioner, the victim, and several others gathered at Mick’s Garage
in Bartow, West Virginia, to play in a poker tournament. After petitioner was eliminated from
the tournament, he, the victim, and others began drinking moonshine. Sometime later that
evening, the victim suggested that they all go to a bar together. Shortly thereafter, petitioner and
the victim began to quarrel. The quarrel between petitioner and the victim escalated, culminating
in petitioner striking the victim. One month after this incident, petitioner was arrested for battery,
in violation of West Virginia Code § 61-2-9(c). In May of 2013, petitioner was tried for battery
in magistrate court, convicted, and sentenced to six months in jail.

        Petitioner appealed his conviction to circuit court, where he was retried in a bench trial
held in September of 2013. In the opening statement of his bench trial, petitioner asserted to the
circuit court that he acted in self-defense. It is undisputed that petitioner hit the victim and
knocked him to the floor, causing the victim to have to have his jaw wired shut. However, there
was a dispute as to whether the victim first threatened petitioner, causing petitioner to strike in
self-defense. Petitioner testified that the victim shoved him and placed him into a headlock
before petitioner “came up with an upper cut,” striking the victim. Following the bench trial, the
circuit court affirmed petitioner’s battery conviction, finding that petitioner did not act in self­


                                                  1
defense. At sentencing, the circuit court suspended petitioner’s six-month jail sentence and
placed him in a community corrections program. Petitioner appeals the circuit court’s order.

        Petitioner’s sole argument on appeal is that the circuit court improperly shifted the
burden of proof by requiring him to prove self-defense. Petitioner asserts that, because there was
sufficient evidence to create a reasonable doubt that the injury inflicted was a result of him acting
in self-defense, the State was required to prove beyond a reasonable doubt that petitioner did not
act in self-defense. See Syl. Pt. 6, State v. Harden, 223 W.Va. 796, 679 S.E.2d 628 (2009).
Petitioner argues that he showed prima facie evidence of the following four elements under State
v. Harden necessary to present a sufficient self-defense claim: (1) that petitioner was not the
aggressor, (2) that there was a reasonable basis to believe that petitioner was under imminent
threat, (3) that petitioner actually believed he was at imminent risk of harm, and (4) that
petitioner’s actions were proportional to the danger. State v. Harden, 223 W.Va. at 809, 679
S.E.2d at 641. Petitioner also submits that he does not assign a separate error arguing
insufficiency of the evidence because it would be repetitive of the assignment of error presented.

        The State argues that the circuit court clearly rejected petitioner’s self-defense argument.
The State argues that in its ruling, the circuit court determined that the State proved each of the
elements of battery beyond a reasonable doubt, including refuting, beyond a reasonable doubt,
that petitioner acted in self-defense. We agree.

       We bear in mind the following:

                The function of an appellate court when reviewing the sufficiency of the
       evidence to support a criminal conviction is to examine the evidence admitted at
       trial to determine whether such evidence, if believed, is sufficient to convince a
       reasonable person of the defendant’s guilt beyond a reasonable doubt. Thus, the
       relevant inquiry is whether, after viewing the evidence in the light most favorable
       to the prosecution, any rational trier of fact could have found the essential
       elements of the crime proved beyond a reasonable doubt.

Syl. Pt. 1, State v. Guthrie, 194 W.Va. 657, 461 S.E.2d 163 (1995).

        Upon our review, we find no error by the circuit court. “An appellate court may not
decide the credibility of witnesses . . . as that is the exclusive function and task of the trier of
fact.” State v. Guthrie, 194 W.Va. 657, 669 n.9, 461 S.E.2d 163, 175 n.9 (1995). West Virginia
Code § 61-2-9(c) provides that an individual is guilty of battery when he or she unlawfully and
intentionally makes physical contact with force capable of causing physical pain or injury on
another or unlawfully and intentionally causes physical pain or injury to another person. “It has
been held by this Court that one of the strongest presumptions known to the law is that courts are
presumed to have correctly followed the requirements of the law.” State ex rel. Massey, 149
W.Va. 292, 295, 140 S.E.2d 608, 610 (1965) (citing Gibson v. Thorn, 122 W.Va. 716, 12 S.E.2d
535; State ex rel. Powers v. Boles, W.Va., 138 S.E.2d 159). Our review of the bench trial
transcript reveals that the circuit court considered evidence and testimony presented without
relieving the State of proving all the elements necessary for battery under West Virginia Code §
61-2-9(c). We find no basis to disturb the circuit court’s ruling.


                                                 2
       For the foregoing reasons, we affirm the circuit court’s September 20, 2013, order.


                                                                                       Affirmed.

ISSUED: November 24, 2014

CONCURRED IN BY:

Chief Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                               3